DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on January 16, 2019, in which claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on April 20, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., (hereinafter “Patel”) US 8,612,382.
As to claim 1, Patel discloses a method implemented by a computer, comprising:
dividing a plurality of entries included in an indirect block of an inode into a plurality of entry groups (see col.4, lines, 58-67 and col.5, lines 1-6, breaking the sharing relationship of the 
each non-null entry of the plurality of entries having one of:
 a pointer pointing to an associated data block (see fig.8, col.14, lines 64-67, col.15, 1-4 and lines 29-35, first of up to twelve entries of block pointers in the inode directly point to the first of up to twelve data blocks), and
an identifier specific to a byte pattern of an associated data block (see col.2, lines 56-67 and col.16, lines 27-35 data block that includes two references indicated by block pointers are recovered and mapped to block pointers because in such a case the corruption includes the same pattern and is located at the same logical offset indicating a single shared corruption scenario, wherein a file is uniquely identified by a file system identification number and each data block of a file is referenced by a logical block number and/or file system block number);
determining, for an entry group of the plurality of entry groups, whether entries having an identifier in the entry group all have a same predetermined identifier (see col.16, lines 55-67, and col.18, lines 38-58, evaluating a per block metadata of each file system block of the set of file system blocks by determining whether a logical offset range represented by each file system data block is recoverable (each data block in the set of file system blocks having the same identification) and for each file system block that has been determined as a lost file system block, the FSCK utility evaluate each inode of a file system that has been lost or corrupted and based on a logical offset range within each inode that has been lost or corrupted, determines whether the file system block may be reconnected to the inode); and
in response to determining that the entries having an identifier in the entry group all have the same predetermined identifier, identifying the entry group as recoverable if the indirect block recovers a file by recovering the inode of the file even if both the inode and a duplicate copy of the inode are lost or corrupted).

As to claim 2, Patel discloses the method of claim 1, wherein dividing the plurality of entries into the plurality of entry groups comprises: dividing the plurality of entries equally into the plurality of entry groups each comprising consecutive entries of the plurality of entries (see col.4, lines, 58-67 and col.5, lines 1-6, breaking the sharing relationship of the data block of the file with the snapshot copy of the file and allocates a new data block for the write I/O request thereby creating a split in the shared file system block hierarchy of the file)

As to claim 3, Patel discloses the method of claim 1, wherein determining whether the entries having an identifier in the entry group all have the same predetermined identifier comprises: determining, for the entry group, a count of entries having an identifier different from the predetermined identifier (see col.4, lines 18-30,delegated reference count values stored in the mapping pointers of the file and the replica of the file are updated to indicate that the file and the replica of the file share data blocks of the file); and in response to the count being zero, determining that the entries having an identifier in the entry group all have the same predetermined identifier (see col.15, lines, 49-57, entry indicating a value zero in an indirect block represents unallocated regions of a File or a LUN).


count information stored in per block metadata of each file system block that is part of the file system block tree hierarchy represented by the inode).

As to claim 7, Patel discloses the method of claim 1, wherein identifying the entry group as recoverable comprises: setting a bit corresponding to the entry group to a predetermined state (see col.14, lines, 10-18, each cylinder group includes metadata information that includes a redundant copy of the super-block of a file system, inodes of files of the file system, a bit map describing available blocks in the cylinder group).

As to claim 8, Patel discloses the method of claim 7, wherein the bit is stored in block metadata for the indirect block (see col.5, lines, 55-58, metadata of a file system includes inodes and indirect blocks).

As to claim 9, Patel discloses the method of claim 1, further comprising: in response to the indirect block being corrupted and the entry group being identified as recoverable, recovering a data block corresponding to the entry group based on the byte pattern corresponding to the predetermined identifier (see col.16, lines 62-67, and col.17, lines 2-21, if the file system includes snapshot copies of the inode of a file, an overlapping corruption indicating different corruption pattern at the same logical offset within two or more corrupted inodes is determined to be unrecoverable).

zero in an indirect block represents unallocated regions of a File or a LUN).

As to claims 11-14, and 17-20, claims 11-14 and 17-20 are device for performing the method claims 1-4 and 7-10. They are rejected under the same rationale.

As to claim 21, claim 21 is a computer program product having a non-transitory computer readable medium which stores a set of instructions for executing the method of claim 1. It is rejected under the same rationale.
Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0017571 (involves in incrementing a counter associated with the data pattern and map a source storage address corresponding to the data pattern to a physical storage address associated with the storage device.
US8751763 (Hash Table is depicted as consisting of a number of  block of such storage media, each such block designated “Hash Table block and containing a number of entries, wherein each such entry has a pointer to a physical block that stores a data block and corresponds to a unique 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.










/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 10, 2021